PD-0981-15
July 30, 2015
                                 PD-0981-15                               COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 7/29/2015 1:40:21 PM
                                                                           Accepted 7/30/2015 2:38:55 PM
                      FIRST COURT OF APPEALS NO.            01-14-00096-CR                 ABEL ACOSTA
                                                                                                   CLERK
                              TRIAL COURT CASE NO. 1238640

    STATE OF TEXAS                               §    TEXAS COURT
                                                 §
    VS.                                          §     OF
                                                 §
    JOHNATHAN ROSS                               §     CRIMINAL APPEALS
    NICKERSON

                     MOTION TO EXTEND TIME TO FILE PETITION FOR
                                  DISCRETIONARY REVIEW

    TO THE HONORABLE JUSTICES OF SAID COURT:

                Now comes JOHNATHAN ROSS NICKERSON, Appellant in the above

     styled and numbered cause, and moves this Court to grant his request to extend time
     to file the Petition for Discretionary Review, pursuant to Rule 10.5(b) ofthe Texas
     Rules ofAppellate Procedure, and for good cause shows the following:
                1.    This case is on appeal from the 177th Judicial District Court of

     HARRIS County, Texas.

                2.     The case below was styled the STATE OF TEXAS vs. JOHNATHAN
     ROSS NICKERSON, and numbered 1238640 .

                3.     Appellant was convicted of Capital Murder and sentenced to life
      without parole on October 30, 2013.

                4.     Notice of appeal was given on January 27, 2014.


                5.     The Court ofAppeals affirmed the conviction ofMr. Nickerson on June
30,2015.

      6.     The deadline to file a Petition for Discretionary Review is on orbefore

July 30, 2015.

      7.     Appellant relies on the following facts as good cause for the requested
extension:

             a. Shortly after the judgement was received, Mr. Nickerson was
provided notice of the Court's decision to affirm his conviction of Capital Murder
and his sentence of life in prison.

             b.       On July 23,2015, the undersigned met with the family to discuss
Mr. Nickerson's options. After informing them of the costs and the procedure
surrounding a PDR, the family informed counsel that they were going to try and
work on obtaining the money to hire counsel to prepare the PDR.
              c.      As of the date of this motion, counsel has not been retained to

represent Mr. Nickerson further, but decided to file this motion in order to receive
 additional time for the family to determine ifthey are able to hire counsel to file a

 PDR.

                 d.   Counsel would ask this Court to grant Mr. Nickerson of 60 days

 in Order to prepare and file a PDR with the Court of Criminal Appeals, either
 through counsel or pro-se.
               e.   This is the last action filed on Mr. Nickerson's behalf by the

undersigned.

      8. This request is not for delay, but rather, to adequately prepare the petition in
the interests ofjustice.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion To Extend Time To File Petition For Discretionary Review,
and for such other and further relief as the Court may deem appropriate.
                                         Respectfully submitted,

                                         Law Offices, Andre' L. Ligon P.C.
                                         Attorneys at Law
                                         1314 Texas Ave. #1500
                                         Houston, Texas 77002
                                         Tel: (713) 662-2500
                                         Fax:(713)222-0252


                                         Rv •// Andre' L. Lison         .
                                             Andre' L. Ligon
                                             State Bar No. 00797840
                                             Attorney for       JOHNATHAN ROSS
                                             NICKERSON
                       CERTIFICATE OF SERVICE

     This is to certify that on July 29, 2015, a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Harris

County.



                                     /S/ Andre' L. Ligon
                                     ANDRE LIGON
STATE OF TEXAS                               §
                                             §
COUNTY OF HARRIS                             §


                                       AFFIDAVIT


     BEFORE ME, the undersigned authority, on this day personally appeared

ANDRE LIGON, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered and entitled

     cause. I have read the foregoing Motion To Extend Time To File

     Petition For Discretionary Review and swear thaj^ll of the allegations

     of fact contained therein are true and correct."




                                           ANDRE LIGON
                                           Affiant



      SUBSCRIBED AND SWORN TO BEFORE ME by Andre" L. Ligon on

   -A v 3       ^-i          2015, to certify which witness my hand and seal ofoffice.


                                           NotaiyPublic, StateWTexas




            /'". ,.|H>i"''
            FIRST COURT OF APPEALS NO.                01-14-00096-CR
                      TRIAL COURT CASE NO. 1238640

STATE OF TEXAS                             §     TEXAS COURT
                                           §
VS.                                        §     OF
                                           §
JOHNATHAN ROSS                             §     CRIMINAL APPEALS
NICKERSON

  ORDER GRANTING APPELLANT MOTION TO EXTEND TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW

          On               , 2015, the Court considered the Appellant's Motion To

Extend Time To File PetitionFor Discretionary Review and after due consideration,

hereby GRANTS the Appellant's Motion.

          It is Ordered that Johnathan Ross Nickerson has until          2015 to file

a Petition for Discretionary Review if he so chooses too.

Date:                  , 2015.

                                           JUDGE PRESIDING


APPROVED:


Bv.TlS1/ Andre' L. Lison
Andre' L. Ligon
State Bar No. 00797840
1314 Texas Ave. #1500
Houston, Texas 77002
Tel: (713) 662-2500
Fax:(713)222-0252

Attorneys for JOHNATHAN ROSS NICKERSON